Exhibit 10.4

 

Picture 1 [bgs20190330ex1042014dc001.jpg]

 

[FORM OF] RESTRICTED STOCK AWARD AGREEMENT

(this “Agreement”)

Pursuant to the B&G Foods Omnibus Incentive Compensation Plan

B&G Foods, Inc. (“B&G Foods” or the “Company”) hereby grants to you an Award of
Restricted Stock (the “Restricted Stock Award”) with respect to the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”), pursuant to the
B&G Foods Omnibus Incentive Compensation Plan (as amended, supplemented or
otherwise modified from time to time, the “Plan”) and subject to the terms and
conditions set forth below.  Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to them in the Plan.

1.          General Grant Information.

(a)         Date of Grant:  [_______].

(b)         Number of Shares:  [_______].

(c)         Vesting:  The Restricted Stock Award is subject to forfeiture upon
termination of your employment as more fully described in Section 2 below. The
Restricted Stock Award will vest and no longer be subject to forfeiture
according to the following schedule, subject to your continued employment,
except as provided in Section 2 and Section 3 hereof:

Vesting Date

    

Shares of Common Stock

[_________]

 

[_____]

[_________]

 

[_____]

[_________]

 

[_____]

 

The period over which the Restricted Stock Vests is referred to as the
“Restricted Period.”

 

2.          Effect of Termination of Employment.  If your employment with B&G
Foods ends during the Restricted Period on account of your Separation from
Service (i) due to your termination by the Company without Cause, or (ii)
because of your death or Disability, then [100]% of the then unvested Restricted
Stock shall vest as of the date of your Separation from Service.

3.          Effect of Change of Control.  If a Change in Control should occur
during the Restricted Period, then [100]% of the then unvested Restricted Stock
shall vest as of the date of the Change in Control.

4.          Other Conditions of Plan Apply.  This Restricted Stock Award is
subject to all of the terms and conditions of the Plan, including but not
limited to the provisions relieving the Company of any obligation to issue
shares of Common Stock until all applicable securities laws have been complied
with.  Any inconsistency between this Agreement and the Plan will be resolved in
favor of the Plan.  The Plan is administered and interpreted by the Committee,
whose determinations are final and binding on all persons concerned.

5.          Taxes and Tax Withholding.  Upon vesting of the Restricted Stock,
you will have taxable income in the amount of the fair market value of any
shares of Common Stock at the time such Common Stock vests.  Notwithstanding any
action the Company takes with respect to any or all income tax, social
insurance, payroll tax, or other taxes or tax-related withholding (“Tax-Related
Items”), the ultimate

 

 





--------------------------------------------------------------------------------

 

Confidential

 

liability for all Tax-Related Items is and remains your responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or payment of
Common Shares in respect of, this Restricted Stock Award or the subsequent sale
of any shares of Common Stock acquired; and (b) does not commit to structure
this Restricted Stock Award to reduce or eliminate your liability for
Tax-Related Items.  B&G Foods will withhold an amount of shares of Common Stock
otherwise issuable or deliverable to you sufficient to satisfy federal, state
and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.  B&G Foods will satisfy such tax requirements by withholding shares
of Common Stock with a sufficient dollar value (based on the price of shares of
Common Stock at the time of the withholding), provided that the dollar value of
the stock withheld may not exceed minimum statutory withholding requirements.

6.          No Employment Contract.  This Agreement is not an employment
contract, and it does not create or evidence any right to continued employment
by B&G Foods.  Unless you have a separate, specific agreement, in writing,
expressly on the subject, you remain employed at will, which means that either
you or B&G Foods can terminate your employment at any time.

7.          No Guarantee of Future Awards.  The grant of the Restricted Stock in
this Agreement does not create any contractual right or other right to receive
any Restricted Stock or other Awards in the future. Future Awards, if any, will
be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of your employment with the Company.

8.          Rights as Stockholder; Dividends.

(a)         Record Ownership; Dividends.  Commencing on the Date of Grant
specified in Section 1(a) above, you will be the record owner of the Restricted
Stock until the shares of Common Stock are sold, forfeited or otherwise disposed
of, and shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such shares and receive all
dividends or other distributions paid with respect to such shares.

(b)         Book Entry.  The Company will evidence your interest by using a
restricted book entry account with the Company’s transfer agent.

(c)         Effect of Forfeiture.  If you forfeit any rights you have under this
Agreement, whether pursuant to Sections 1(c) or 9 or otherwise, you shall, on
the date of such forfeiture, no longer have any rights as a shareholder with
respect to the Restricted Stock and shall no longer be entitled to vote or
receive dividends or any other distributions with respect to such shares.

9.          Transfer Restrictions; Legend.

(a)         Transfer Restrictions of Restricted Stock.  During the Restricted
Period, the Restricted Stock is subject to the limits of transferability set
forth in Section 21 of the Plan and you may not sell, give or otherwise transfer
any interest in the Restricted Stock granted to you under this Agreement, other
than by will or by the laws of descent and distribution.  Upon any such attempt
by you or your successor in interest after your death, the Restricted Stock
granted to you under this Agreement may immediately become null and void and of
no further validity, at the discretion of the Committee.

(b)         Transfer Restrictions on Common Stock After Vesting.  After vesting,
you must retain ownership of the shares of Common Stock (net of shares withheld
for taxes, if shares are withheld to pay applicable taxes) until your Separation
of Service from the Company.

(c)         Legend.  To the extent applicable, all book entries (or
certificates, if any) representing the Common Stock delivered to you shall be
subject to the rules, regulations, and other





- 2 -

--------------------------------------------------------------------------------

 

Confidential

 

requirements of the Securities and Exchange Commission, any stock exchange upon
which such Common Stock is listed, and any applicable Federal or state laws, and
the Committee may cause notations to be made next to the book entries (or a
legend or legends put on certificates, if any) to make appropriate reference to
such restrictions. Any such book entry notations (or legends on certificates, if
any) shall include a description to the effect of the restrictions set forth in
Section 9(a) and (b) above.

10.        Governing Law.  To the extent that federal laws do not otherwise
control, the validity and construction of this Agreement shall be governed by,
and this Agreement shall be construed and enforced in accordance with, the laws
of the State of Delaware, but without giving effect to the choice of law
principles thereof.

11.        Electronic Delivery and Acceptance. You hereby consent and agree to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. You hereby consent to any and all procedures that the
Company has established or may establish for an electronic signature system for
delivery and acceptance of Plan documents (including documents relating to any
programs adopted under the Plan), and agree that your electronic signature is
the same as, and shall have the same force and effect as, your manual
signature.  You hereby consent and agree that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.

12.        Data Privacy. You hereby acknowledge and consent to the collection,
use, processing and transfer of personal information and data as described in
this Section 12.  You are not obliged to consent to such collection, use,
processing and transfer of personal information and data.  However, failure to
provide the consent may affect your ability to participate in the Plan.  The
Company holds certain personal information and data about you, that may include,
without limitation, your name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, any shares of Common Stock, or
details of all options, performance shares, restricted stock units or any other
equity-based grants awarded, canceled, purchased, vested, or unvested, for the
purpose of managing and administering the Plan (“Data”).  The Company and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of your participation in the
Plan, and the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located
throughout the world, including the United States.  You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of Common Stock acquired pursuant to the
Plan.  You may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company; however,
withdrawing consent may affect your ability to participate in the Plan.

13.        Acceptance; Counterparts.  This Agreement may be executed in one or
more counterparts all of which together shall constitute but one instrument.  By
pressing “I accept” you agree to accept the Restricted Stock Award, and will be
deemed to have executed this Agreement.

B&G FOODS, INC.

    

YOU

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

You will be deemed to have executed this

 

Title: 

 

Agreement by clicking “I accept”

 

- 3 -

--------------------------------------------------------------------------------